FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                    March 25, 2016
                    UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                          FOR THE TENTH CIRCUIT                      Clerk of Court
                      _________________________________

ERIK PADILLA,

       Plaintiff - Appellant,

v.                                                       No. 15-2191
                                               D.C. No. 1:15-CV-00746-JB-KK
SHEI CLERK; STEPHANIE CLERK;                              (D. N.M.)
KATHIEA CLERK; SHERI H. WHITE,
Two; DONNA CLERK; BRANDON
WATTS; DEC NAZI; NAZI POPE,
One; NAZI POPE, Two; OSIRIUS
MAYOR, One; ISIS MAYOR, One;
AMEN SIM POLICE NAZI, Five;
JEREMIAH COMACHOS, Real Da
also known as Delilch Padilla also
known as Robert Flores also known as
Ru Ray also known as Marty Padilla;
MARTY PADILLA; RAMSES FNU,
Mark Padilla’s Wife; GREEK FNU,
Marty Padilla’s step son; ROBERT
CHUNG, Police; CAROL WALTERS,
New Police Officer Maintenance;
EVELYN WALKER, New Police
Officer Maintenance,

       Defendants-Appellees.
                   _________________________________

                           ORDER AND JUDGMENT *


*
      The Court concludes that oral argument would not materially aid our
consideration of the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
Thus, we have decided the appeal based on the briefs.

      Our order and judgment does not constitute binding precedent except under
the doctrines of law of the case, res judicata, and collateral estoppel. Fed. R. App.
P. 32.1(a); 10th Cir. R. 32.1(A).
                      _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                _________________________________


      Mr. Erik Padilla sued in federal district court, but did not pay the filing fee

or file an application for leave to proceed in forma pauperis. The district court

gave Mr. Padilla time to make the payment or file an application for pauper

status. But Mr. Padilla did not take either step. As a result, the district court

dismissed the action without prejudice. Mr. Padilla appeals and seeks leave to

appeal in forma pauperis. We affirm and deny leave to proceed in forma pauperis.

      On appeal, Mr. Padilla argues only that he could not afford the filing fee.

But under federal law, the filing fee was mandatory. See Brown v. Eppler, 725
F.3d 1221, 1231 (10th Cir. 2013) (“all § 1915(a) does for any litigant is excuse

the pre-payment of fees”). If Mr. Padilla could not prepay the filing fee, he could

have applied for leave to proceed in forma pauperis. 28 U.S.C. § 1915(a). But he

did not apply for pauper status even after being given extra time for this purpose.

As a result, the district court did not err in dismissing the action.

      In connection with the appeal, Mr. Padilla has requested leave to proceed in

forma pauperis. We deny this request because the appeal lacks any reasonable

basis under federal law. See Rolland v. Primesource Staffing, L.L.C., 497 F.3d
1077, 1079 (10th Cir. 2007) (denying a motion to proceed in forma pauperis

because the movant failed to show “a reasoned, nonfrivolous argument on the law

                                           2
and facts in support of the issues raised on appeal”). As a result, Mr. Padilla must

pay the filing fee within 21 days.


                                       Entered for the Court



                                       Robert E. Bacharach
                                       Circuit Judge




                                          3